Name: Council Regulation (EEC) No 3600/82 of 30 December 1982 on the granting of limited support in the field of transport infrastructure
 Type: Regulation
 Subject Matter: land transport;  EU finance;  transport policy
 Date Published: nan

 No L 376/ 10 Official Journal of the European Communities 31 . 12. 82 COUNCIL REGULATION (EEC) No 3600/82 of 30 December 1982 on the granting of limited support in the field of transport infrastructure THE COUNCIL OF THE EUROPEAN COMMUNITIES, below, the Community shall grant financial support for transport-infrastructure projects by contributing towards the cost of the following projects : ITALY : Domodossola marshalling and Customs-Clearance Yard  work ; GREECE : Evzoni-Volos road  section between Klidi and Axios : UNITED KINGDOM/FRANCE : Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas a limited amount of financial support in the field of transport-infrastructure should be provided in order to be able to use the whole of the operational appropriations included in the 1982 budget ; Whereas the projects eligible for this limited support should be of prime importance to Community traffic, Fixed cross-Channel link  work on the technical aspects for use in appraisal of the project by the banking institutions. 2. The amount of Community financial support for the first two projects mentioned in paragraph 1 may not exceed 15 % of the cost in each case . Article 2 HAS ADOPTED THIS REGULATION : Article 1 1 . For the purposes of the granting of Community financial support as mentioned in Article 1 , the Commission shall take the necessary steps for the application of this Regulation in agreement with the Member States involved and taking into account the amounts estimated to be necessary. 2. On conclusion of the work which has received Community support, the Commission shall submit a report to the Council . 1 . Within the limits of the appropriations available under the 1982 budget, and on the terms set out This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1982. For the Council The President O. MÃLLER (') OJ No C 226, 31 . 8 . 1982, p. 14. O OJ No C 292, 8 . 11 . 1982, p . 103. 0 OJ No C 296, 12. 11 . 1982, p . 5.